UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4721


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALANDA WOODSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00507-HEH-1)


Submitted:   February 24, 2010              Decided:   March 11, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Stephen
Wiley Miller, Assistant United States Attorney, Richmond,
Virginia; Jessica Aber Brumberg, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alanda     Woodson     appeals         his    conviction      and       300-month

sentence      imposed        following     his       guilty      plea,    pursuant       to    a

written plea agreement, to one count of possession with intent

to distribute heroin, in violation of 21 U.S.C. § 841 (2006) and

18 U.S.C. § 2 (2006) (“Count 1”), and one count of possession of

a   firearm     in   furtherance          of     a       drug   trafficking       crime,      in

violation of 18 U.S.C. § 924(c) (2006) (“Count 2”).                                   Woodson’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious issues for

review,       but    questioning          whether           Woodson       was     improperly

classified      as   a   career      offender,            whether   the    district       court

erred    in   sentencing        Woodson     as       a    career    offender      because     he

never     received       notice      of   such           classification,        and    whether

Woodson received ineffective assistance of trial counsel.                                   The

Government has moved to dismiss Woodson’s appeal on the basis

that Woodson explicitly waived his right to appeal his sentence

in the plea agreement.

              We review a defendant’s waiver of appellate rights de

novo.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).        “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                    United States v. Amaya-Portillo,

423   F.3d    427,     430    (4th   Cir.      2005)       (internal      quotation      marks

                                               2
omitted).          To   determine      whether      the    waiver    is    knowing      and

intelligent,       we   look    to     “the   totality        of   the   circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                     United States v. General, 278

F.3d   389,    400       (4th    Cir.     2002)        (internal     quotation      marks

omitted).     Generally, if the district court fully questions the

defendant about the waiver during the Federal Rule of Criminal

Procedure     11    (“Rule      11”)    colloquy,       the    waiver     is    valid   and

enforceable.        United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).

            Neither Woodson nor counsel challenges the validity of

Woodson’s waiver of appellate rights.                     The plea agreement, which

Woodson signed, clearly and unambiguously stated that he waived

his right to appeal “the conviction and any sentence within the

statutory maximum . . . (or the manner in which that sentence

was determined) . . . on any ground whatsoever.”                           At the plea

hearing, the district court substantially complied with Rule 11

in performing the plea colloquy.                  Most importantly, the district

court specifically ensured that Woodson understood the appellate

waiver provision, posing various scenarios and asking if Woodson

understood he could not appeal in each scenario.                           Woodson, who

was twenty-one years old at the time and a high-school graduate,

repeatedly         acknowledged        that       he    understood        the     waiver.

                                              3
Accordingly, we find that the guilty plea and appellate waiver

provision therein were knowing and voluntary, and thus, valid

and enforceable.

            We will enforce a valid waiver so long as “the issue

being appealed is within the scope of the waiver.”                               Blick, 408

F.3d at 168.         Woodson explicitly waived his right to appeal the

manner in which his sentence was determined, so long as it was

within the statutory maximum, which was 240 months on Count 1

with a mandatory consecutive sixty-month sentence on Count 2.

Thus, Woodson’s arguments that he was improperly classified as a

career   offender       and    that    he    did    not     receive        notice    of     that

classification          fall     within       the       scope        of     that         waiver.

Accordingly, we grant in part the Government’s motion to dismiss

the appeal.

            The      appellate     waiver        does       not,    however,        foreclose

Woodson’s       final    claim     of       ineffective        assistance           of    trial

counsel.     See Johnson, 410 F.3d at 151.                         Nor does it preclude

our Anders review of the integrity of the Rule 11 proceeding.

Therefore, we deny in part the Government’s motion to dismiss

the appeal.

            A     defendant       may       raise       a    claim        of    ineffective

assistance      of   counsel     “on    direct      appeal         if     and   only      if   it

conclusively appears from the record that his counsel did not

provide effective assistance.”                   United States v. Martinez, 136

                                             4
F.3d 972, 979 (4th Cir. 1998).             We find that the record does not

conclusively establish that trial counsel provided ineffective

assistance.      Accordingly, we decline to consider Woodson’s claim

on direct appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no unwaived and meritorious

issues for appeal.           We therefore affirm the district court’s

judgment.     This court requires that counsel inform Woodson, in

writing,    of   his   right   to   petition    the    Supreme    Court   of   the

United States for further review.              If Woodson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a   copy   thereof     was   served   on    Woodson.      We     therefore     deny

counsel’s motion to withdraw and dispense with oral argument

because the facts and legal conclusions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       5